Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2. The amendment filed on January 03, 2022 has been received and made of record. In response to the Non-Final Office Action mailed on October 04, 2021, applicants amended independent claims 1, and 17. Dependent claims 5 and 15 have been cancelled after the Non-Final Office Action. Dependent claims 2-4, 6-14, 16, and 18-20 are maintained. Applicants added claims 21 and 22 as new dependent claims. Therefore, claims 1-4, 6-14, and 16-22 are pending for consideration.
Response to Arguments
3. Applicants’ arguments in "Remarks” filed on January 03, 2022 with respect to independent claim 1, and 17 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendments.

However, regarding applicants’ arguments that Rosener fails to teach the claim limitations, “the detection electrode layer is an electroplating layer”, examiner would like to mention that Rosener clearly discloses, in Para-33, an electroplating layer of electrically conductive material onto interior or exterior surface 

Drawings
4. Applicants submitted replacement sheet for figs.1&2 and is accepted by the office. Therefore, objection to drawing regarding figs.1&2 is withdrawn.


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al.(US 2015/0146944 A1)(herein after Pi)in view of Rosener et al.(US 2011/0182458 A1)(herein after Rosener).

Regarding claim 1, Pi teaches a capacitance detection apparatus(fingerprint detection module 100, fig.1, Para-49), wherein the capacitance detection apparatus  is applied to an electronic device(mobile device, Para-2) and comprises:
 
a chip(fingerprint sensor detector chip 200, fig.2, Para-52), wherein the chip is a diced chip or a chip to be packaged(Para-93, 94)(touch sensor assembly is a part of fingerprint sensor which is described in figs.2&12); and
 
a detection electrode layer(pixelated sensing element array 202, fig.2, Para-52), wherein the detection electrode layer is integrally disposed with the chip(Para-52) and electrically connected to the chip(chip 200, fig.2, Para-52)(pixelated sensor array 202 is connected to signal processing unit 204 which is also integrated into sensor chip 200 as shown in fig.2), [and the detection electrode layer is an electroplating layer,] the detection electrode layer comprises at least one detection electrode(pixelated sensing element array 202) configured to form at least one capacitance detection channel(capacitive sensor/sensing), the at least one capacitance detection (fingerprint pattern authentication output 708, fig.7; 910, fig.9A; 1206, fig.12; and related text), and the chip is configured to process the at least one capacitance detection signal(authentication output, fig.7; 910, 912, fig.9A; authorization decision 1210, fig.12).

Nevertheless, Pi is not found to teach expressly the capacitance detection apparatus, wherein the detection electrode layer is an electroplating layer. 

However, Rosener teaches a floating plate capacitance sensor, wherein a floating sense electrode[detection electrode] layer is an electroplating layer(Para-33:the floating sense electrode 4 may be formed by plating the electrically conductive material onto an interior or exterior surface of housing 14, or by attaching an electrically conductive material within the housing 14) (electroplated layer onto the interior or exterior surface of the housing acts as a sensing electrode).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Pi with the teaching of Rosener to include the feature so that there is no need to form an additional electrode layer inside the housing.
claim 2, Pi as modified by Rosener teaches the capacitance detection apparatus according to claim 1, wherein the detection electrode layer(pixelated sensor array 202) is disposed on a surface of the chip(200, fig.2, Rosener).

Regarding claim 3, Pi as modified by Rosener teaches the capacitance detection apparatus according to claim 1, wherein the detection electrode layer(pixelated sensor array 202, fig.2, Pi; sense electrode 4, fig.1A, Rosener) is disposed inside a circuit layer of the chip or on a surface of the circuit layer(fig.3B-3C, Pi; figs.6&7, Rosener).

Regarding claim 4, Pi as modified by Rosener teaches the capacitance detection apparatus according to claim 1, wherein the capacitance detection apparatus further comprises: 
a packaging layer(display screen cover glass 1310, fig.13C, Para-94, Pi)(display screen cover glass 1310 packages and/or covers the fingerprint chip), wherein the packaging layer is configured to package the chip to form a capacitance detection module (sensor chip 1332, fig.13C, Pi), and the detection electrode layer is disposed inside the packaging layer(inside the glass cover layer as shown in fig.13C) or on a surface of the packaging layer.
claim 16, Pi as modified by Rosener teaches the capacitance detection apparatus according to claim 1, wherein the at least one capacitance detection signal is used for at least one of: wearing detection, in-box detection, proximity detection, human-computer interaction detection(human computer -interaction detection; fingerprint detection and secured access to the mobile device, Pi), or pressure detection. 

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitation except for minor wording and insignificant change in terminology.

Regarding claim 21, Pi as modified by Rosener teaches the capacitance detection apparatus according to claim 1(see the rejection of claim 1), wherein the chip(fingerprint sensor detector chip 200, fig.2, Pi) comprises a wafer(substrate carrier, fig.3A, Pi; internal or external surface of housing, Rosener) and a circuit layer(pixelated sensor array 202), and the detection electrode layer is electroplated to a surface of the wafer(Para-33, Rosener).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al.(US 2015/0146944 A1) in view of Rosener et al.(US 2011/0182458 A1) and further in view of Narayanasamy et al.(US 2012/0217982 A1) (herein after Narayanasamy).

Regarding claim 6, Pi as modified by Rosener is not found to teach expressly the capacitance detection apparatus according to claim 1, wherein the detection electrode layer is connected to the chip through a conductive member.

However, Narayanasamy teaches a capacitive sensing button on a chip, wherein the detection electrode layer is connected to the chip through a conductive member(bonding wires 610, fig.5, Para-79). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Pi further with the teaching of Narayanasamy to include the feature in order to provide a capacitive sensing button capable of detecting noncontact touch by a user. 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al.(US 2015/0146944 A1) in view of Rosener et al.(US 2011/0182458 A1) and further in view of Kurashima(US 2011/0018560 A1).

Regarding claim 7, Pi as modified by Rosener is not found to teach expressly the capacitance detection apparatus according to claim 1, wherein the capacitance detection apparatus further comprises: a shielding electrode layer configured to output a signal with the same frequency, phase and amplitude as the at least one capacitance detection signal to form a shielding electric field, wherein the shielding electrode layer surrounds the detection electrode layer, and the shielding electric field is used to reduce the curvature of an induction line in an induced electric field generated by the at least one detection electrode.  

However, Kurashima teaches an electrostatic capacitance input device, comprises:

a shielding electrode layer(shield electrode 28, figs.1B&3D) configured to output a signal with the same frequency, phase and amplitude as the at least one capacitance detection signal to form a shielding electric field(same waveform and phase, Para-17, 82-84, 94, 113), 
(input region 2a, figs.1B&3D, Para-62), and the shielding electric field is used to reduce the curvature of an induction line in an induced electric field generated by the at least one detection electrode(Para 82-84)(it is obvious to one of ordinary skill in the art that function of shielding electrode is to block noise, interference from outside and keep the electro-magnetic induction within the electrode area). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Pi further with the teaching of Kurashima to include the feature in order to shut out electromagnetic noise trying to find its way into wires from input operation side, thus making the input panel immune to electromagnetic waves trying to find their way from the input operation side.

Regarding claim 8, Pi as modified by Rosener and Kurashima teaches the capacitance detection apparatus according to claim 7, wherein the shielding electrode layer and the detection electrode layer are located in the same plane (substrate, all components art located in the same plane, substrate). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al.(US 2015/0146944 A1) in view of Rosener et al.(US 2011/0182458 A1) and further in view of MURANAKA(US 2012/0044013 A1).

Regarding claim 9, Pi as modified by Rosener is not found to teach expressly the capacitance detection apparatus according to claim 1, wherein the capacitance detection apparatus further comprises: a reference electrode configured to compensate for temperature drift of the detection electrode layer and/or a temperature sensor configured to detect temperature, wherein the reference electrode is electrically connected to the chip, the temperature sensor is electrically connected to the reference electrode or/and the chip, and the temperature sensor is configured to trigger the reference electrode to compensate for the at least one capacitance detection signal, and the chip is configured to obtain the at least one capacitance detection signal and a compensation signal, and output a signal for indicating a detection result.

However, MURANAKA teaches an electrostatic capacitance-type input device, wherein the capacitance detection apparatus further comprises:
 
a reference electrode(correction electrode 3 or correction detection electrode 4, fig.1) configured to compensate for (temperature change, Para-59) of the detection electrode layer(S1, fig.1) and/or a temperature sensor configured to detect temperature,

wherein the reference electrode(correction electrode 3 or correction detection electrode 4) is electrically connected to the chip(data processing unit 14, fig.1), the temperature sensor is electrically connected to the reference electrode or/and the chip, and the temperature sensor is configured to trigger the reference electrode to compensate for the at least one capacitance detection signal, and the chip is configured to obtain the at least one capacitance detection signal and a compensation signal, and output a signal for indicating a detection result(the correction method has been discussed in Para 58-62 of correcting touch detecting signal due to temperature changes without a temperature sensor. As the limitation, “temperature sensor” is an alternative for reference electrode, it is not necessary to map the temperature sensor’s function of triggering the reference electrode to compensate in the office action).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Pi further with the teaching of MURANAKA to include the feature in order to correct the change in the 

Claims 10 and 11 are rejected for the same reason as mentioned in the rejection of claim 9, since claims 10 and 11 recite identical claim limitations as in claim 9 except the dependency of the claims respectively.

12.	Claims 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al.(US 2015/0146944 A1) in view of Rosener et al.(US 2011/0182458 A1) and further in view of Harjee et al.(US 2020/0100013 A1)(herein after Harjee).

Regarding claim 12, Pi as modified by Rosener is not found to teach expressly the capacitance detection apparatus according to claim 1, wherein a connecting portion is provided at one end of the capacitance detection apparatus, and the connecting portion is configured to be connected to an external electrode provided on the outside of the capacitance detection apparatus in the electronic device. 

However, Harjee teaches a force activated earphone, wherein a connecting portion is provided at one end of the capacitance detection apparatus(figs.2A-2B, 5-10, 13-16 and related text), and the connecting portion is configured to be connected to (Para-59: the force sensor may be positioned adjacent one of the input surfaces 104a, 104b and the touch sensor may be positioned adjacent the other of the input surfaces 104a, 104b.  As such, the electronic device 101 may be operative to determine both touch and force to the input surfaces 104a, 104b, also Para-62: force sensors may be positioned adjacent to both input surfaces 104a, 104b).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Pi further with the teaching of Harjee to include the feature in order to detect both location and amount of force of user touch.

Regarding claim 13, Pi as modified by Rosener and Harjee teaches the capacitance detection apparatus according to claim 12, wherein a signal output by the external electrode is used for at least one of: wearing detection, in-box detection, proximity detection, human-computer interaction detection(human-computer interaction detection), or pressure detection(pressure detection, Harjee). 



Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al.(US 2015/0146944 A1) in view of Rosener et al.(US 2011/0182458 A1) and further in view of KANG et al.(US 2016/0173185 A1)(herein after KANG).

Regarding claim 14, Pi as modified by Rosener is not found to teach expressly the capacitance detection apparatus according to claim 1, wherein the capacitance detection apparatus further comprises: a hub, wherein the chip is connected to a processor of the electronic device through the hub to realize communication between the capacitance detection apparatus and the electronic device.

However, KANG teaches a user device, wherein the capacitance detection apparatus further comprises: a hub(sensor hub 66, fig.6; sensor hub 920, fig.9, Para-119), wherein the chip is connected to a processor(application processor 901 or communication processor 902, fig.9, Para-119) of the electronic device through the hub(Para-122) to realize communication between the capacitance detection apparatus(one sensor) and the electronic device(user device 900).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Pi further with the teaching of KANG to .

14.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al.(US 2015/0146944 A1) in view of Rosener et al.(US 2011/0182458 A1) and further in view of CHIANG et al.(US 2020/0045422 A1)(herein after CHIANG).

Regarding claim 18, Pi as modified by Rosener is not found to teach expressly the electronic device according to claim 17, wherein an external electrode of the electronic device is an antenna of the electronic device, and a signal output by the external electrode is used for at least one of: wearing detection, in-box detection, proximity detection, human-computer interaction detection, or pressure detection. 

However, CHIANG teaches a Bluetooth headset, wherein an external electrode of the electronic device is an antenna of the electronic device(antenna element with touch function 11, fig.3; 11, fig.2), and a signal output by the external electrode is used for at least one of: wearing detection, in-box detection, proximity detection, human-computer interaction detection(Para-15, 18), or pressure detection. 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Pi further with the teaching of CHIANG to include the feature in order to provide a Bluetooth headset with antenna and touch sensor that reduces false triggering by adjusting proximity of the capacitance generated by electrostatic charge of the human body and the duration of the touch.

Regarding claim 19, Pi as modified by Rosener and CHIANG teaches the electronic device according to claim 18, wherein the electronic device is an earphone, and the earphone further comprises: 
a housing and a main board disposed in the housing(fig.2, CHIANG),
wherein the capacitance detection apparatus is disposed on an inner wall of the housing or the capacitance detection apparatus is disposed on the main board(fig.2, CHIANG). 

Regarding claim 20, Pi as modified by Rosener and CHIANG teaches the electronic device according to claim 19, wherein the capacitance detection apparatus is fixedly connected to an inner side surface of the housing(fig.2, CHIANG) or the main board through an adhesive layer.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al.(US 2015/0146944 A1)in view of Rosener et al.(US 2011/0182458A1) and further in view of HOMMA et al.(US 2012/0299851 A1)(herein after HOMMA).

Regarding claim 22, Pi as modified by Rosener teaches expressly the capacitance detection apparatus according to claim 1, wherein the detection electrode layer is integrally disposed with the chip(Pi teaches the limitations, the detection electrode layer is integrally disposed with the chip, see rejection of claim 1), but does not teach expressly the detection electrode which can ensure that the minimum distance between the capacitance detection apparatus and the object to be detected is greater than or equal to the preset threshold, and further, the detection accuracy of the at least one capacitance detection signal meets the detection requirements of the capacitance detection apparatus.

However, HOMMA teaches an information processing apparatus, wherein the detection electrode layer, which can ensure that the minimum distance between the capacitance detection apparatus and the object to be detected is greater than or equal to the preset threshold(Para-34), and further, the detection accuracy of the at least one capacitance detection signal meets the detection requirements of the capacitance detection apparatus(Para-37, 41-43, 45-46, 54, 70).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Pi further with the teaching of HOMMA to include the feature in order to provide proximity sensing device capable of adjusting a detectable distance according to a target touch object.

Conclusion

16.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Note
17. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692